Citation Nr: 1016065	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  96-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine injury 
with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1971 to May 
1976.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the RO in 
Muskogee, Oklahoma.  The appellant's claims for service 
connection for cervical and thoracic spine injuries were 
denied by an April 2007 Board decision.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2008 Order, the 
Court remanded the April 2007 Board decision to the Board for 
readjudication pursuant to a Joint Motion for Remand (Joint 
Motion).

In March 2009, the Board remanded this case to the RO for 
additional development.

While on remand, the RO granted service connection for 
thoracic spine injury with degenerative disc disease in a 
February 2010 rating decision.  This constitutes a complete 
grant of the benefit sought on appeal for that claim.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
claims file does not reflect any disagreement with the 
February 2010 rating decision.  The issue is no longer before 
the Board.  The cervical spine injury claim returns now for 
appellate consideration.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board remanded this case last in March 2009, following 
the September 2008 Joint Motion.  The Joint Motion found 
fault with the March 2006 VA examination report opinion in 
that the VA physician failed to address in-service reports of 
pain in the trapezius area in March 1973 or the April 1976 
separation examination report noting recurring left back and 
shoulder pain, and instead "without explanation" reported 
that the service medical reports indicated the pain was in 
the lower back rather then the upper back of the neck.  In 
this regard, the Joint Motion also referenced numerous 
service medical reports that did not limit the appellant's 
reports of back pain to the lumbosacral region, instead 
generally referring to "the back" as the source of pain, 
and stated that the VA examiner provided no explanation for 
his assumption that the description of the back in service 
did not include the cervical or thoracic regions of the back.  
The Joint Motion also found fault with the fact that the 
March 2006 VA examination did not include consideration of a 
July 1976 VA examination report that noted tenderness to 
palpation in the right scapula and crepitus in the right 
shoulder.  As such, the Joint Motion requested that the 
appellant be afforded another VA examination that 
"accurately addresses the medical evidence of record and 
considers whether the appellant's lay statements regarding 
continuity of symptomatology support a finding of a nexus 
between the in-service golf cart injury to the back and his 
present cervical and thoracic spine disorders."  

The file was returned to the RO, and the appellant was seen 
for a January 2010 VA examination.  The Board notes that the 
examination report describes the appellant's reported history 
of neck pain since service.  In the opinion portion of the 
report, the examiner discussed the 1973 and 1976 service and 
VA treatment records as required in the Joint Motion.  The 
appellant's statements regarding continuity of symptomatology 
were not discussed.  The Board observes that this is 
substantively similar to the reported history in the March 
2006 VA examination report that was found inadequate in the 
September 2008 Joint Motion.  Thus, the Board cannot conclude 
that the RO complied with the instructions from the Board's 
March 2009 remand.  The Board remands, therefore, to obtain 
an adequate VA examination and opinion.



Accordingly, the case is REMANDED for the following action:

1.  The appellant must be afforded an 
appropriate examination to determine the 
etiology of any cervical spine disorders 
currently found.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether there is a 
50 percent probability or greater (at 
least as likely as not) that any currently 
diagnosed cervical spine disorder is 
etiologically related to the appellant's 
service to include complaints of back pain 
therein.  A complete rationale for the 
opinion must be provided, and the opinion 
should not be based on the assumption that 
the back pain during service was limited 
to the lower back and specifically 
document consideration of the reports of 
pain in the trapezius area in March 1973, 
recurring left back and shoulder pain 
noted at the April 1976 separation 
examination, the VA examination of July 
1976, as well as the reports of the 
appellant regarding continuity of 
symptomatology in the thoracic and 
cervical spine region since service.  The 
report prepared must be typed.

The RO should ensure that the VA opinion 
considers the appellant's reports of 
continuity of symptomatology in the 
opinion section of the report obtained.  
If the appellant's reports were not 
considered in the opinion, the RO should 
return the file for additional 
consideration.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


